Citation Nr: 0934141	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left ankle injury, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 
1986 and from April 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.

In November 2006, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In January 2009 and July 2009, the Veteran, through his 
representative, submitted additional evidence.  This evidence 
was accompanied by the Veteran's waivers of any right to 
initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the Veteran's claim that the 
severity of his service-connected left ankle injury warrants 
a higher disability rating.  Historically, service connection 
was granted for left ankle injury in April 1995, with an 
assigned 20 percent disability rating, effective July 20, 
1993.  An October 2004 rating decision continued the rating 
as 20 percent disabling.  Then, a February 2006 rating 
decision assigned a temporary total evaluation based on 
surgery to the ankle, effective from October 21, 2005 through 
January 31, 2006, and reassigned a 20 percent disability 
rating from February 1, 2006. 

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of entitlement to an increased rating for left 
ankle injury.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

In July 2009, the Veteran's representative submitted 
additional medical records in connection with this appeal, 
along with a waiver, which allows the Board to consider this 
evidence as part of the record.  The evidence submitted 
included a May 2009 operative report for left arthroscopic 
ankle fusion and fluoroscopy, and pictures of the Veteran's 
left ankle.  The operative report did not state the degree of 
fusion of the Veteran's left ankle, nor did it specify 
whether the ankle was fused in dorsi or plantar flexion.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  The Court has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Therefore, a new VA examination 
is required since the available medical records do not allow 
for adequate application of VA rating criteria.

Lastly, the Board notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
appropriate for the RO to provide additional VCAA notice to 
comply with Vazquez-Flores. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the severity of his service-connected left 
ankle injury.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  After reviewing the 
claims file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's left ankle 
injury.  The examiner should specifically 
state the degree of fusion of the left 
ankle, as well as whether the ankle was 
fused in dorsi or plantar flexion.  The 
examiner should also address whether any 
neurological deficit is associated with 
the left ankle injury.  Examination 
findings should be reported to allow for 
application of VA rating criteria.

3.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
left ankle injury is warranted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

